

117 HR 556 IH: Global Health, Empowerment and Rights Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 556IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Lee of California (for herself, Mr. Bera, Ms. Schakowsky, Mr. Deutch, Mrs. Beatty, Mrs. Hayes, Mr. Sherman, Ms. Brownley, Mr. Larson of Connecticut, Mr. Cooper, Ms. Speier, Ms. Wasserman Schultz, Mr. Foster, Mrs. Kirkpatrick, Mr. Gallego, Ms. Houlahan, Mr. McGovern, Mr. Higgins of New York, Mr. Castro of Texas, Ms. Wild, Mrs. Demings, Ms. Moore of Wisconsin, Mr. Malinowski, Mr. Trone, Mr. Larsen of Washington, Mr. Connolly, Ms. Escobar, Ms. Velázquez, Mrs. Watson Coleman, Mr. Nadler, Ms. Bonamici, Mrs. Carolyn B. Maloney of New York, Mrs. Napolitano, Mrs. Lawrence, Mr. Hastings, Mr. Danny K. Davis of Illinois, Ms. Ocasio-Cortez, Mr. Espaillat, Mr. Bowman, Ms. Lois Frankel of Florida, Ms. DeGette, Ms. DelBene, Mr. Smith of Washington, Mr. Stanton, Ms. Clark of Massachusetts, Ms. Pressley, Mr. Welch, Ms. Matsui, Mr. Levin of Michigan, Mrs. Trahan, Mr. Cicilline, Mr. DeFazio, Mr. Schneider, Ms. McCollum, Ms. Sánchez, Ms. Blunt Rochester, Mr. Cartwright, Mrs. McBath, Mr. Peters, Mr. Gomez, Ms. Chu, Ms. Meng, Mr. Torres of New York, Mr. Grijalva, Mr. Moulton, Ms. Pingree, Mr. Brendan F. Boyle of Pennsylvania, Mr. Kilmer, Mr. Morelle, Mr. Pappas, Mr. Jones, Mrs. Torres of California, Ms. Titus, Ms. Tlaib, Miss Rice of New York, Mr. Ruppersberger, Mrs. Fletcher, Ms. Kelly of Illinois, Mr. Takano, Mr. Green of Texas, Ms. Newman, Mr. Kildee, Mr. Neguse, Mr. Carbajal, Mr. Casten, Ms. Manning, Mr. Huffman, Mr. Sarbanes, Ms. Norton, Mr. Soto, Mr. Sean Patrick Maloney of New York, Mr. Beyer, Mr. Thompson of California, Mr. Panetta, Ms. Barragán, Mr. Krishnamoorthi, Mr. Khanna, Mr. Lowenthal, Mr. Pocan, Mr. Levin of California, Ms. Clarke of New York, Mr. Kahele, Mr. Crow, Mr. Case, Ms. Kuster, Mr. Price of North Carolina, Ms. DeLauro, Ms. Bass, Mr. Yarmuth, Ms. Eshoo, Mr. Quigley, Ms. Castor of Florida, Mr. Schiff, Ms. Jackson Lee, Mr. Raskin, Mr. Tonko, Mr. Kim of New Jersey, Ms. Strickland, Mr. Kind, Mr. McEachin, Ms. Ross, Ms. Adams, Mr. Cárdenas, Ms. Johnson of Texas, Ms. Wexton, Ms. Williams of Georgia, Mr. Himes, Ms. Dean, Mr. Auchincloss, Ms. Bush, Mr. Blumenauer, Ms. Sherrill, Mr. Delgado, Mr. Payne, Mr. Sires, Ms. Garcia of Texas, Mr. Pallone, Mr. Cohen, Ms. Kaptur, Mr. Costa, Ms. Roybal-Allard, Mr. DeSaulnier, Mr. Pascrell, Mr. Keating, Ms. Omar, Mr. Meeks, Mr. Lieu, Ms. Scanlon, Mr. Lynch, Mr. Jeffries, Ms. Underwood, Mr. Carson, Mrs. Dingell, Mrs. Murphy of Florida, Ms. Lofgren, Mr. McNerney, Mr. Rush, Mr. Swalwell, Mr. Veasey, Ms. Craig, Mr. Ruiz, Mr. Horsford, Mr. Vargas, Mr. Correa, Mr. Neal, Mr. Lawson of Florida, Mr. Johnson of Georgia, Mr. García of Illinois, Ms. Jayapal, Mr. Aguilar, Mr. Ryan, Ms. Wilson of Florida, Mr. Allred, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the application of certain restrictive eligibility requirements to foreign nongovernmental organizations with respect to the provision of assistance under part I of the Foreign Assistance Act of 1961.1.Short titleThis Act may be cited as the Global Health, Empowerment and Rights Act.2.Assistance for foreign nongovernmental organizations under part I of the Foreign Assistance Act of 1961Notwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance authorized under part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), foreign nongovernmental organizations—(1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organizations with non-United States Government funds if such services do not violate the laws of the country in which they are being provided and would not violate United States Federal law if provided in the United States; and(2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under part I of such Act.